                                    Case 3:20-cv-03792-WHA Document 41-1 Filed 08/06/20 Page 1 of 5


                             1 Thomas R. Burke (State Bar No. 141930)
                               DAVIS WRIGHT TREMAINE LLP
                             2 505 Montgomery Street, Suite 800
                               San Francisco, California 94111
                             3 Telephone: (415) 276-6500
                               Facsimile: (415) 276-6599
                             4 Email: thomasburke@dwt.com

                             5 Abigail B. Everdell (pro hac vice forthcoming)
                               DAVIS WRIGHT TREMAINE LLP
                                                                 st
                             6 1251 Avenue of the Americas, 21 Floor
                               New York, New York 10020
                             7 Telephone: (212) 489-8230
                               Facsimile: (212) 489-8340
                             8 Email: abigaileverdell@dwt.com

                             9 Attorneys for Defendants
                               Candide Group, LLC and Morgan Simon
                            10

                            11                           IN THE UNITED STATES DISTRICT COURT
DAVIS WRIGHT TREMAINE LLP




                            12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                            13                                  SAN FRANCISCO DIVISION

                            14 CORECIVIC, INC.,                                 Case No. 4:20-cv-03792-WHA
                            15                     Plaintiff,                   DECLARATION OF THOMAS R. BURKE
                                                                                IN SUPPORT OF SPECIAL MOTION TO
                            16 v.                                               STRIKE THE COMPLAINT
                            17 CANDIDE GROUP, LLC and MORGAN                    [Special Motion to Strike and Request for
                               SIMON,                                           Judicial Notice Filed Concurrently]
                            18
                                            Defendants.                         Judge:      Hon. William Alsup
                            19                                                  Date:       October 22, 2020
                                                                                Time:       8:00 a.m.
                            20                                                  Location:   San Francisco Courthouse
                                                                                            Courtroom 7 – 19th Floor
                            21                                                              450 Golden Gate Avenue
                                                                                            San Francisco, CA 94102
                            22
                                                                                Action Filed:       March 4, 2020
                            23                                                  Action Transferred: June 7, 2020

                            24

                            25

                            26

                            27
                            28



                                 DECLARATION OF THOMAS R. BURKE
                                 Case No. 4:20-cv-03792-WHA
                                   Case 3:20-cv-03792-WHA Document 41-1 Filed 08/06/20 Page 2 of 5


                             1                            DECLARATION OF THOMAS R. BURKE

                             2         I, Thomas R. Burke, hereby declare as follows:

                             3         1.     I am a partner with Davis Wright Tremaine LLP, attorneys for defendants Candide

                             4 Group, LLC and Morgan Simon in this action. I am admitted to appear before this Court and all

                             5 state and federal courts in California. I have personal knowledge of the facts stated in this

                             6 declaration and could competently testify to them if called as a witness. I submit this declaration in

                             7 support of Defendants Candide Group, LLC and Morgan Simon’s Special Motion to Strike.

                             8         2.     Attached as Exhibit 1 is a true and correct copy of the post “What Do Big Banks

                             9 Have To Do With Family Detention? #FamiliesBelongTogether Explains,” published by Morgan

                            10 Simon on September 25, 2018 at the URL
DAVIS WRIGHT TREMAINE LLP




                            11 https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-

                            12 family-detention-familiesbelongtogether-explains/#444953ab2b6a.

                            13         3.     Attached as Exhibit 2 is a true and correct copy of the post “JPMorgan Chase Is

                            14 Done With Private Prisons,” authored by Morgan Simon, and as originally published March 5,

                            15 2019. Exhibit 2 shows a March 6, 2019 capture of this post by Archive.org’s Wayback Machine,

                            16 which is available at the URL

                            17 https://web.archive.org/web/20190306133939/https://www.forbes.com/sites/morgansimon/2019/03

                            18 /05/jpmorgan-chase-is-done-with-private-prisons/.

                            19         4.     Attached as Exhibit 3 is a true and correct copy of the post “GEO Group Running

                            20 Out of Banks as 100% of Known Banking Partners Say ‘No’ to the Private Prison Sector,” authored

                            21 by Morgan Simon, and as originally published on September 30, 2019. Exhibit 3 shows an October

                            22 1, 2019 capture of this post by the Archive.org’s Wayback Machine, which is available at the URL

                            23 https://web.archive.org/web/20191001182936/https://www.forbes.com/sites/morgansimon/2019/09

                            24 /30/geo-group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-sector.

                            25         5.     Attached as Exhibit 4 is a true and correct copy of the post “JPMorgan Chase Is

                            26 Done With Private Prisons,” as updated on October 10, 2019, which is currently available at the

                            27 URL https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-
                            28 private-prisons/#4ffe3e3a690d.

                                                                                  1
                                 DECLARATION OF THOMAS R. BURKE
                                 Case No. 4:20-cv-03792-WHA
                                   Case 3:20-cv-03792-WHA Document 41-1 Filed 08/06/20 Page 3 of 5


                             1         6.      Attached as Exhibit 5 is a true and correct copy of the post “GEO Group Running

                             2 Out of Banks as 100% of Known Banking Partners Say ‘No’ to the Private Prison Sector,” as

                             3 updated on October 10-11, 2019, which is currently available at the URL

                             4 https://www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-100-of-

                             5 banking-partners-say-no-to-the-private-prison-sector/#6090a03e3298.

                             6         7.      Attached as Exhibit 6 is a true and correct copy of the October 28, 2010 NPR.com

                             7 article “Prison Economics Help Drive Ariz. Immigration Law,” authored by Laura Sullivan, and

                             8 available at the URL https://www.npr.org/2010/10/28/130833741/prison-economics-help-drive-

                             9 ariz-immigration-law (the “NPR Article”). The NPR Article reports on the private prison

                            10 industry’s role in the development of an Arizona law requiring the incarceration of anyone who
DAVIS WRIGHT TREMAINE LLP




                            11 cannot prove their legal immigration status. The article describes how in-depth reporting by NPR

                            12 revealed “a quiet, behind-the-scenes effort to help draft and pass [the Arizona bill] by an industry

                            13 that stands to benefit from it: the private prison industry.” Id. at 4. Specifically, the article

                            14 describes how the Arizona senator who came up with the bill first presented it to a private group

                            15 called the American Legislative Exchange Council (or “ALEC”), and that multiple officials

                            16 employed by ALEC member CoreCivic (then called Corrections Corporation of America, or CCA)

                            17 were at that meeting. Id. at 6. The NPR Article notes CoreCivic’s statement that it “unequivocally

                            18 has not at any time lobbied — nor have we had any outside consultants lobby – on immigration

                            19 law,” id. at 9, but also reports that CoreCivic hired a lobbyist to work in the Arizona state capitol
                            20 the same week the bill was introduced, and that of the 36 initial cosponsors to the bill, 30 received

                            21 campaign donations from prison lobbyists or private prison companies, including CoreCivic. Id. at

                            22 8-9. The NPR Article was later updated to include clarifications that the article was not meant to

                            23 imply that CoreCivic was “the catalyst” behind Arizona’s law, nor that it “wrote the language” of

                            24 the model legislation at the ALEC meeting. Id. at 10.

                            25         8.      Attached as Exhibit 7 is a true and correct copy of the August 20, 2016 Business

                            26 Insider article “The biggest problem with private prisons starts on Capitol Hill,” authored by

                            27 Michelle Mark, and available at the URL https://www.businessinsider.com/private-prisons-lobby-
                            28 for-their-own-existence-2016-8 (the “Business Insider Article”). The Business Insider Article

                                                                                  2
                                 DECLARATION OF THOMAS R. BURKE
                                 Case No. 4:20-cv-03792-WHA
                                   Case 3:20-cv-03792-WHA Document 41-1 Filed 08/06/20 Page 4 of 5


                             1 reports on how “the most problematic aspect about private-prison companies,” including CoreCivic

                             2 (referred to in the article by its prior moniker CCA), “may be their efforts on Capitol Hill and in

                             3 statehouses across the country to lobby for laws that expand demand for their own services.” Id. at

                             4 2. The Business Insider article specifically cites the $25 million total in lobbying spent by

                             5 CoreCivic and its largest competitor over the years, and though it acknowledges Plaintiff’s

                             6 insistence “that it doesn't lobby for policies that determine ‘the basis for or duration of an

                             7 individual's incarceration or detention.’” Id. At the same time, the Business Insider Article cites a

                             8 2011 Justice Policy Institute report (see infra) which documents “several pieces of federal

                             9 legislation the CCA lobbied on in recent years, including funding related to private prisons and

                            10 Immigrations and Customs Enforcement (ICE) detention.” Id. at 2.
DAVIS WRIGHT TREMAINE LLP




                            11         9.      Attached as Exhibit 8 is a true and correct copy of the June 2011 Justice Policy

                            12 Institute report “Gaming the System: How the Political Strategies of Private Prison Companies

                            13 Promote Ineffective Incarceration Policies,” available at the URL

                            14 http://www.justicepolicy.org/uploads/justicepolicy/documents/gaming_the_system.pdf (the “JPI

                            15 Report”). Focusing in particular on CoreCivic (referred to as CCA) and its largest competitor, see

                            16 id. at 5, JPI Report presents a thorough analysis of how,

                            17
                                               While private prison companies may try to present themselves as just
                            18                 meeting existing ‘demand’ for prison beds and responding to current
                                               ‘market’ conditions, in fact they have worked hard over the past
                            19                 decade to create markets for their product. As revenues of private
                                               prison companies have grown over the past decade, the companies
                            20                 have had more resources with which to build political power, and
                                               they have used this power to promote policies that lead to higher rates
                            21                 of incarceration.

                            22 Id. at 2. It also reports that “private prison companies have had either influence over or helped to

                            23 draft model legislation such as ‘three-strikes’ and ‘truth-in-sentencing’ laws, both of which have

                            24 driven up incarceration rates and ultimately created more opportunities for private prison

                            25 companies to bid on contracts to increase revenues,” id. at 3, and describes a pattern of strategic

                            26 “campaign contributions, lobbying and building relationships and associations,” in order “to

                            27 influence criminal justice policies in ways that lead to more people in prison and more money in
                            28 their pockets.” Id. at 15. In support of these statements, the JPI Report lays out detailed records of

                                                                                 3
                                 DECLARATION OF THOMAS R. BURKE
                                 Case No. 4:20-cv-03792-WHA
                                   Case 3:20-cv-03792-WHA Document 41-1 Filed 08/06/20 Page 5 of 5


                             1 campaign contributions and lobbying activity by CoreCivic, id. at 15-21, 23, 25, and highlights the

                             2 difficulty of tracing state-level lobbying, since state-level disclosure requirements are inconsistent.

                             3 See id. at 26. The JPI Report also describes CoreCivic’s deep involvement with ALEC, which has

                             4 “facilitated” model legislation that benefits private prisons by ensuring “higher rates of state

                             5 incarceration.” Id. at 29. The JPI Report specifically cites reporting in the NPR Article concerning

                             6 CoreCivic’s activities in Arizona. Id. at 30.

                             7         10.     Attached as Exhibit 9 is a true and correct copy of the web page “Morgan Simon:

                             8 Changing the Face of Finance,” published at MorganSimon.com, and available at the URL

                             9 http://morgansimon.com/morgans-bio.
                                       11.     Attached as Exhibit 10 is a true and correct copy of the web page “Our Portfolio,”
DAVIS WRIGHT TREMAINE LLP




                            10

                            11 published at CandideGroup.com, and available at the URL https://candidegroup.com/portfolio.

                            12         12.     Attached as Exhibit 11 is a true and correct copy of the web pages “About

                            13 CoreCivic,” and “What We Do, What We Don’t Do,” published at CoreCivic.com, and available at

                            14 the URLs https://www.corecivic.com/about and https://www.corecivic.com/what-we-do-what-we-

                            15 dont-do.

                            16         13.     Attached as Exhibit 12 is a true and correct copy of plaintiff CoreCivic, Inc.’s 2019

                            17 Form 10-K Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934,

                            18 which is available at the URL http://ir.corecivic.com/static-files/78f48d3d-5df1-44e2-ba20-

                            19 fce435193496.
                            20         I declare under penalty of perjury under the laws of the United States of America and the
                                                                                                          th
                            21 State of California that the foregoing is true and correct. Executed this 6 day of August, 2020, at

                            22 Albany, California.

                            23

                            24                                                 /s/ Thomas R. Burke
                                                                                      Thomas R. Burke
                            25

                            26

                            27
                            28

                                                                                 4
                                 DECLARATION OF THOMAS R. BURKE
                                 Case No. 4:20-cv-03792-WHA
